Title: From Thomas Jefferson to David Hosack, 11 May 1821
From: Jefferson, Thomas
To: Hosack, David


Dear Sir
Monticello
May 11. 21.
Your favor of Apr. 28. is recieved, and the letters and papers it covered are all exact and right, and I have to thank you for the trouble you have submitted to in the care of them. I owe you also my acknolegements for the copy of your Synopsis of Nosology which you have been so kind as to send me. being but a mere amateur in that department of knolege, it is only such general views which I am able to take of the subject, and I shall read it with pleasure, and I am sure with edification.I congratulate you on the interesting news from Naples. it secures the efforts of Spain & Portugal, and must cheer the mind of every man of Philanthropy with the prospect it holds up of the extention of representative government to the whole continent of Europe except Russia which too in the end will become capable of it. in what a glorious station does it place us at the head of the world in a revolution from the despotism under which they have been held through all time, or a maniac licentiousness to a state of well regulated liberty of which we have furnished the example. I salute you with great esteem & respect.Th: Jefferson